              Case 2:20-cr-00162-RAJ Document 26 Filed 04/07/21 Page 1 of 1



                                                THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                  ) Case No.: CR20-162 RAJ
                                                )
10                 Plaintiff,                   ) ORDER GRANTING MOTION
                                                ) TO SEAL
11
           vs.                                  )
12                                              )
     FRANKLIN J. LICONA-RIVERA,                 )
13
                                                )
14                 Defendant.                   )
                                                )
15

16           THIS MATTER comes before the Court upon Defendant Franklin J. Licona-
17   Rivera’s Motion to Seal the Declaration of Robert D. Butler. Having considered the
18   motion, and the files and pleading herein, and finding good cause,
19           IT IS ORDERED that Defendant Licona-Rivera’s Motion to Seal (Dkt. # 23) is
20   GRANTED. The Declaration of Robert D. Butler shall remain under seal.
21           DATED this 7th day of April, 2021.
22

23
                                                     A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25

26

27

28


      ORDER GRANTING MOTION TO SEAL - 1
